11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Calvin Lamar Fisher
Appellant
Vs.                   No. 11-03-00160-CR B Appeal from Dallas County
State of Texas
Appellee
 
Calvin Lamar Fisher has filed in this court a
motion to dismiss the appeal.  The
motion is signed by appellant. 
TEX.R.APP.P. 42.2.
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
October 16, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.